        Case 1:19-cr-10040-JDB Document 60 Filed 05/03/19 Page 1 of 1                      PageID 183



                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TENNESSEE
                                            Eastern Division
                                           Office of the Clerk

Thomas M. Gould, Clerk                                                                            Deputy-in-Charge
242 Federal Building                                                                     U.S. Courthouse, Room 262
167 N. Main Street                                                                       111 South Highland Avenue
Memphis, Tennessee 38103                                                                  Jackson, Tennessee 38301
(901) 495-1200                                                                                       (731) 421-9200



                                         NOTICE OF SETTING
                           Before Judge J. Daniel Breen, United States District Judge




                                                   May 3, 2019

              RE:    1:19-10040-01-JDB
                     USA vs. JEFFREY W. YOUNG, JR.

              Dear Sir/Madam:

            A(n) MOTION HEARING (re: D. E. 47) before Judge J. Daniel Breen has been SET for
      THURSDAY, MAY 9, 2019 at 1:30 P.M. in Courtroom 2, 4th floor of the U. S. Courthouse,
      Jackson, Tennessee.

              The parties are instructed to have present any witnesses who will be needed for this hearing.

             As to defendants on bond, failure to appear without leave of court will result in a forfeiture
      of appearance bond and issuance of a warrant for arrest.

              If you have any questions, please contact the case manager at the number provided below.

                                             Sincerely,
                                             THOMAS M. GOULD, CLERK

                                             BY:     s/ Evelyn Cheairs
                                                     Case Manager for Judge J. Daniel Breen
                                                     731-421-9207
